t c memo united_states tax_court john d spivey and pamela k spivey petitioners v commissioner of internal revenue respondent docket no filed date david d aughtry and brett w beveridge for petitioners gwendolyn c walker for respondent memorandum findings_of_fact and opinion chiechi judge this case is before us on cross-motions to dismiss for lack of jurisdiction cross-motions on date the court held a hearing hearing on the parties’ cross-motions petitioners moved to dismiss this case for lack of jurisdic-- tion on the following alternative grounds no notice of - - deficiency was mailed to petitioners and any notice_of_deficiency mailed to petitioners was not mailed to them at their last_known_address respondent moved to dismiss this case for lack of jurisdiction on the ground that the petition was not timely filed pursuant to sec_6213 findings_of_fact some of the facts have been stipulated and are so found for the six-year period preceding the date of the hearing on the parties’ cross-motions including the date on which the petition was filed petitioners john d spivey mr spivey and pamela k spivey ms spivey resided pincite northside drive atlanta georgia mr spivey who is president of perimeter bob cat inc perimeter and ms spivey filed a joint form_1040 u s indi- vidual income_tax return for taxable_year with the internal_revenue_service center in chamblee georgia perimeter timely filed form_1120 u s_corporation income_tax return corporate return for its taxable_year ended date at all relevant times nancy runyan ms runyan who was a member of respondent’s quality measurement staff was a senior reviewer and a notice-of-deficiency coordinator in respondent’s ‘a111 section references are to the internal_revenue_code in effect at all relevant periods around the mid-1980's respondent’s quality measurement staff was known as respondent’s review staff office in atlanta georgia atlanta office as such ms runyan’s duties included preparing and finalizing notices of deficiency for so-called revenue_agent or field cases field cases in respondent’s atlanta office pursuant to respondent’s procedures that were in effect at all relevant times for such cases ms runyan’s responsibilities included reviewing each such case preparing a notice_of_deficiency for issuance to the taxpayer having that notice proofread by an assistant and finalizing the notice_of_deficiency to be issued to the taxpayer by making any necessary corrections or changes to that notice resulting from that proofreading we shall refer to any notice_of_deficiency that ms runyan prepared and finalized pursuant to the foregoing procedures of respondent as a final notice_of_deficiency once ms runyan finalized a notice_of_deficiency pursuant to the foregoing procedures of respondent three copies of the final notice_of_deficiency were made one of which was to be sent along with the original of the final notice_of_deficiency to the taxpayer one of which was to remain in respondent’s administra- tive file pertaining to that taxpayer and one of which was to be retained by respondent’s quality measurement staff after the three copies of the final notice_of_deficiency were made the original and those three copies of that notice were returned to ms runyan who then signed the original and one copy of the final notice_of_deficiency signed original and signed copy - respectively and initialed the remaining two copies thereof initialed copies thereafter ms runyan sent the signed original and the signed copy as well as the initialed copies of the final notice_of_deficiency to a support staff of clerks known as 90-day notice or suspense clerks 90-day notice clerks pursuant to respondent’s procedures that were in effect at all relevant times for the issuance of notices of deficiency for field cases in respondent’s atlanta office one of the 90-day notice clerks stamped on the signed original the signed copy and the initialed copies of the final notice_of_deficiency the date on which the notice was to be mailed by certified mail to the taxpayer and wrote by hand on that original and those various copies the final date on which that taxpayer may file a petition in the court pursuant to those procedures the 90-day notice clerk also completed and initialed u s postal service postal service form_3877 ps form an official mailing list form of the postal service that was prepared and used by a sender for mailing so-called accountable mail items eg items mailed by certified mail or registered mail in order to complete ps form_3877 with respect to the mailing by certified mail of a final notice_of_deficiency the 90-day notice clerk indicated on that form the name s and address es of the addressee s of such certified mail the article number s of such mail the nature of the article s being mailed ie notice_of_deficiency the year to which the article s being mailed pertained the type of - - mail ie certified mail and the postmark and date of receipt by the postal service of ps form_3877 and the article s listed on that form after the 90-day notice clerk completed ps form_3877 that form and the article s listed on that form were brought to an office of the postal service where an employee of the postal service confirmed by signing ps form_3877 that the article s listed on that form was delivered to that office for mailing on the date listed on that form and stamped on that form the date on which the postal service received the article s listed on that form 1ie the postmark for those articles the 90-day notice clerk responsible for the issuance to the taxpayer of a final notice_of_deficiency placed the initialed copies of that final notice in a suspense file for the 90-day period 90-day suspense period following the date on which that notice was mailed by certified mail to the taxpayer and during which the taxpayer may file a petition in the court after the expiration of the 90-day suspense period the 90-day notice clerk noted the status of the case eg whether the taxpayer had filed a petition in the court that is to say whether the case was a docketed_case in the court in handwriting on the initialed copies of the final notice_of_deficiency one of those initialed copies of the final notice_of_deficiency containing the handwrit-- ten notation regarding the status of the case was then placed in the administrative file pertaining to the taxpayer and the other of those copies was sent to respondent’s quality measurement -- - staff at all relevant times respondent retained the two initialed copies of the final notice_of_deficiency that had been issued to a taxpayer and did not retain any copies thereof that contained the original signature or a copy of the original signature of ms runyan or another representative of respondent who signed both the original and the copy of the final notice_of_deficiency that were sent to the taxpayer by certified mail we shall refer to all of the foregoing procedures of respondent relating to the preparation finalization and mailing of notices of deficiency that were in effect at all relevant times for field cases in respondent’s atlanta office as respondent’s 90-day letter procedures at all relevant times pursuant to the procedures of the postal service that were in effect in its atlanta offices if the addressee of certified mail or another accountable mail item was not available to sign for such mail when the postal service first attempted to deliver it the postal service left a notice e u s postal service form_3849 ps form in the addressee’s mailbox and the certified mail in question was returned to the post office about five days thereafter the postal service again attempted to deliver the certified mail in question to the addressee if the addressee was not available to sign for that mail the postal service left another ps form_3849 in the addressee’s mailbox and the certified mail in question was again returned to the post office about ten days after its - initial attempt to deliver the certified mail in question the postal service again attempted to deliver that certified mail to the addressee if the addressee was not available to sign for the certified mail in question the postal service left a third and final ps form_3849 in the addressee’s mailbox and that certified mail was returned to the post office thereafter on or about the 15th day after the initial attempted delivery by the postal service of the certified mail in question the postal service sent that mail to its claims and inquiry section that section then logged the undelivered certified mail in question into its records as unclaimed and returned that mail to the sender we shall refer to the above-described procedures in the atlanta offices of the postal service in attempting to deliver certified mail as the postal service certified-mail procedures ms runyan prepared and finalized a notice_of_deficiency with respect to petitioners’ taxable_year in accordance with respondent’s 90-day letter procedures in that final notice respondent determined a deficiency in and a penalty under sec_6662 on petitioners’ federal_income_tax tax for of dollar_figure and dollar_figure respectively in accordance with respondent’s 90-day letter procedures after ms runyan finalized the notice_of_deficiency with respect to petitioners’ taxable_year copies of that notice were made the original and those copies were returned to ms runyan for her signature or initials and she sent the signed original - - and the signed or initialed copies thereof to the support staff of 90-day notice clerks in accordance with respondent’s 90-day letter procedures on date one of the 90-day notice clerks properly prepared and initialed a ps form_3877 relating to inter alia the final notice_of_deficiency with respect to petitioners’ taxable_year ps form_3877 in question the ps form_3877 in question showed that on date respondent mailed by certified mail a final notice_of_deficiency with respect to petitioners’ taxable_year to each petitioner pincite northside drive atlanta georgia the ps form_3877 in question also showed that on the same date respondent mailed by certified mail a final notice_of_deficiency with respect to perimeter’s taxable_year ended date to perimeter and a copy of that notice to paul frederick kelly mr kelly to whom perimeter had granted a power_of_attorney the ps form_3877 in question contained a postal service stamp and the signa- ture of a postal service employee which showed that on date a postal service office located in atlanta georgia received that form and the articles listed thereon the 90-day notice clerk who prepared the ps form_3877 in guestion placed the initialed copies of the final notice_of_deficiency with respect to petitioners’ taxable_year ina suspense file for the 90-day suspense period respondent did not retain any copies thereof that contained the original signature or a copy of the original signature of ms runyan after the --- - expiration of the 90-day suspense period the 90-day notice clerk noted the status of the case in handwriting on the initialed copies of the final notice_of_deficiency with respect to peti- tioners’ taxable_year and one of those initialed copies containing that handwritten notation was sent to respondent’s quality measurement staff the postal service followed the postal service certified- mail procedures in attempting to deliver to each petitioner the certified mail addressed to each of them that was listed on the ps form_3877 in question on date after having unsuc-- cessfully attempted to deliver that certified mail to each petitioner the postal service returned that mail to respondent petitioners did not receive the final notice_of_deficiency with respect to their taxable_year that respondent mailed to each of them by certified mail on date respondent’s 90-day letter procedures also were followed in preparing finalizing and mailing by certified mail on date to perimeter a final notice_of_deficiency with respect to its taxable_year ended date mr spivey as presi- dent of perimeter received that final notice which the ps form_3877 in question showed was mailed to perimeter by certified mail on date mr kelly received a copy of that final notice 5tin accordance with respondent’s 90-day letter procedures respondent’s quality measurement staff retained an initialed copy of that notice which contained a handwritten notation of the status of the case -- - which the ps form_3877 in question showed was mailed to him by certified mail on date respondent mailed to petitioners and petitioners received a notice dated date relating to petitioners’ taxable_year date notice that notice stated in pertinent part we changed your account the change s below resulted from an examination of your tax_return shown above form_1040 for tax period december please see your copy of the bxamination report for a detailed explanation of the changes statement of account account balance before examination action none increase in tax because of brxamination action dollar_figure civil penalty added dollar_figure interest charged dollar_figure decrease in interest previously allowed dollar_figure amount you now owe dollar_figure please pay the full amount by oct if you’ ve already paid your tax in full or arranged for an installment_agreement please disregard this notice on date respondent mailed a notice to petition- ers with respect to their taxable_year date notice that notice stated in pertinent part we previously wrote to you about your unpaid account but you haven’t contacted us about it penalties and interest on the unpaid balance are continuing to in- crease please pay the amount you owe now in response to the date notice on date petitioners through their counsel filed a freedom_of_information_act foia request petitioners’ foia request petitioners’ foia request sought inter alia respondent’s administrative file relating to petitioners’ taxable_year in various letters sent to petitioners over the period date through date respondent requested additional time from petitioners to respond to petitioners’ foia request the reason for respondent’s request for an extension of time to respond to petitioners’ foia request was that respondent had been unable to locate petitioners’ administrative file with respect to their taxable_year as of the hearing on the parties’ cross-motions to dismiss for lack of jurisdiction respondent still had not located petitioners’ administrative file relating to petitioners’ taxable_year on date respondent mailed a notice to peti- tioners with respect to their taxable_year date notice that notice stated in pertinent part we intend to levy on certain assets please respond now our records indicate that you haven’t paid the amount you owe the law requires that you pay your tax at the time you file your return this is your notice as required by sec_6331 of our intent to levy take any state tax refunds that you may be entitled to if we don’t receive your payment in full in addition we will begin to search for other assets we may levy to prevent collection action please pay the current balance now - - in response to the date notice petitioners filed a petition with the court on date alleging inter alia that no notice_of_deficiency was ever mailed to or received by petitioners opinion although petitioners argue that respondent has the burden of proving both the existence of a final notice_of_deficiency with respect to petitioners’ taxable_year as well as the date of the certified mailing of that notice to petitioners our resolu- tion of the parties’ cross-motions does not depend on who has the burden_of_proof in support of petitioners’ position that their motion to dismiss for lack of jurisdiction should be granted and that respondent’s motion to dismiss for lack of jurisdiction should be denied petitioners rely principally on 92_tc_729 affd without published opinion 935_f2d_1282 3d cir we find pietanza to be distinguishable from the instant case in certain material respects and petitioners’ reliance thereon to be misplaced as we stated in that case pietanza was a case of first impression and we limited our holding therein to the unusual facts presented there see pietanza v commissioner supra pincite no such unusual facts are presented in the instant case one material distinction between pietanza v commissioner supra and the instant case is that in pietanza the commissioner of internal revenue commissioner did not provide the court with a copy of the notice_of_deficiency that the commissioner claimed had been prepared for the taxable_year in question and issued to the taxpayers involved in that case nor did the commissioner introduce other evidence in pietanza that established the exis-- tence of such a notice_of_deficiency the commissioner produced only a draft of such a notice which did not contain the same information that allegedly appeared in the notice_of_deficiency that the commissioner claimed was issued to the taxpayers see id pincite moreover the commissioner made no attempt to present evidence indicating that a final notice was typed dated and signed pietanza v commissioner supra pincite in contrast in the present case we have found that ms runyan prepared and finalized a notice_of_deficiency with respect to petitioners’ taxable_year the record contains an initialed copy of that final notice we are satisfied on the record before us including ms runyan’s testimony that that after we issued our opinion in 92_tc_729 affd without published opinion 935_f2d_1282 3d cir respondent located a copy of the notice_of_deficiency in question and filed motions to reconsider and revise that opinion and to vacate our order of dismissal in that case we denied those motions because respondent failed to show that respondent had exercised due diligence in previously attempting to locate the notice_of_deficiency in question see pietanza v commissioner tcmemo_1990_524 -although at trial the court sometimes found ms runyan’s testimony to be confusing ms runyan subsequently clarified her testimony and we found ms runyan to be credible ms runyan continued initialed copy which was retained by respondent’s quality measurement staff is identical in content to the final notice_of_deficiency with respect to petitioners’ taxable_year that ms runyan prepared except for her initials and the handwritten notation appearing on that initialed copy that handwritten notation which relates to the status of the matter was placed on that initialed copy by one of respondent’s 90-day notice clerks after the expiration of the 90-day suspense period appli- cable to the final notice_of_deficiency with respect to petition- ers’ taxable_year on the instant record we find that the existence of a final notice_of_deficiency with respect to peti- tioners’ taxable_year has been established another material distinction between pietanza v commis-- sioner supra and the instant case relates to the presumption of continued testified that she prepared and finalized a notice_of_deficiency with respect to petitioners’ taxable_year in accordance with respondent’s 90-day letter procedures and that except for the handwritten notation and ms runyan’s initials instead of her signature that appear on the initialed copy of the final notice_of_deficiency with respect to petitioners’ taxable_year that initialed copy is a copy of that final notice ‘it is noteworthy that the respective amounts of the defi- ciency in and the penalty on petitioners’ tax for their taxable_year that were reflected in the initialed copy of the final notice_of_deficiency with respect to petitioners’ taxable_year which is part of the record in this case are identical to the respective amounts of the increase in tax and civil penalty that were reflected in the date notice from respondent to petitioners which petitioners attached to their motion to restrain collection that they filed in the court on date and in which respondent requested payment of those amounts as well as interest thereon - - official regularity that generally applies in the case of a properly prepared ps form_3877 pursuant to that presumption the presumption of regularity supports the official acts of public officers and in the absence of clear evidence to the contrary courts presume that they have properly discharged their official duties 272_us_1 see 853_f2d_1209 5th cir 724_f2d_808 9th cir 530_f2d_781 8th cir 94_tc_82 in pietanza v commissioner supra we were unwilling to rely on the presumption of official regularity critical to our unwillingness to do so in pietanza was the failure by the commis-- sioner to establish the existence of the notice_of_deficiency that the commissioner claimed had been prepared and issued to the taxpayers involved in that case see pietanza v commissioner supra pincite in contrast we have found on the record presented the existence of a final notice_of_deficiency with respect to petitioners’ taxable_year the instant record also contains a properly completed ps form_3877 that form shows that on date respondent mailed to each petitioner by certified mail a final notice_of_deficiency with respect to petitioners’ taxable_year that was addressed to -- - northside drive atlanta georgia ’ the ps form_3877 in question was properly completed and initialed by a representative of respondent and contained a stamp showing receipt on date of the items listed on that form by an office of the postal service in atlanta georgia as evidenced by the stamp of the postal service on the ps form_3877 in question and the signature of a postal service representative a ps form_3877 reflecting receipt by the postal service represents direct documentary_evidence of the date and the fact of mailing see coleman v commissioner supra pincite a prop- erly completed and executed ps form_3877 also reflects compliance with respondent’s established procedures for mailing deficiency notices see keado v united_states supra pincite3 coleman v commissioner supra where the existence of the notice_of_deficiency is not disputed or as is the case here has been established a properly completed ps form_3877 by itself is sufficient absent evidence to the contrary to show that the notice_of_deficiency was properly mailed to a taxpayer that is to say raises a presumption of official regularity in favor of respondent see keado v united_states supra united_states v zolla supra pincite united_states v ahrens supra coleman v 'the ps form_3877 in question also shows that on date respondent mailed to perimeter by certified mail a final notice_of_deficiency with respect to perimeter’s taxable_year ended date and that on the same date a copy of that notice was mailed by certified mail to mr kelly to whom perimeter had granted a power_of_attorney commissioner supra pincite on the record before us we have found the existence of a final notice_of_deficiency with respect to petitioners’ taxable_year the record also contains a ps form_3877 relating to that final notice_of_deficiency which was properly completed and initialed by one of respondent’s 90-day notice clerks and signed by a representative of the postal service we conclude on the instant record that the ps form_3877 in the record raises a presumption of official regularity in favor of respondent see keado v united_states supra united_states v zolla supra united_states v ahrens supra coleman v commissioner supra pursuant to that presumption the ps form_3877 in question by itself is sufficient absent evidence to the contrary to estab- lish that on date respondent mailed to each petitioner by certified mail the final notice_of_deficiency with respect to petitioners’ taxable_year that was addressed to northside drive atlanta georgia we conclude that petitioners have failed to introduce evidence that rebuts the presumption of official regularity raised by the ps form_3877 in question in this regard peti- tioners offered no evidence that respondent failed to adhere to respondent’s 90-day letter procedures see united_states v ‘nor have petitioners offered any evidence that the postal service failed to adhere to the postal service certified-mail procedures in attempting to deliver the certified mail in ques-- continued -- - ahrens supra pincite coleman v commissioner supra instead the focus of petitioners’ evidence was that mr spivey considers mail that he receives to be very important and that neither petitioner received the final notice_of_deficiency with respect to petitioners’ taxable_year applying the presumption of official regularity in this case we find that on date respondent mailed by certified mail to each petitioner the final notice_of_deficiency with respect to petitioners’ taxable_year that was addressed to northside drive atlanta georgia the parties stipulated that petitioners resided at that address for the six- year period preceding the date of the hearing on the parties’ cross-motions we find that the address to which respondent mailed the final notice_of_deficiency with respect to petitioners’ taxable_year is petitioners’ last known ad- dress although petitioners did not receive that notice actual receipt of a notice_of_deficiency by the taxpayer is not required to begin the 90-day period within which a taxpayer may file a petition in the court see keado v united_states f 2d pincite2 378_f2d_37 9th cir estate of mckaig v commissioner 7t7 c we have considered all of the contentions and arguments of petitioners that are not discussed herein and we find them to be continued tion to each petitioner without merit and or irrelevant we conclude that we shall grant respondent’s motion to dismiss for lack of jurisdiction and that we shall deny petitioners’ motion to dismiss for lack of jurisdiction to reflect the foregoing an appropriate order will be entered denying petitioners’ motion to dismiss for lack of jurisdiction and granting respondent’s motion to dismiss for lack of jurisdiction
